IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


            RICHARD LYNN NORTON v. RICKY BELL, WARDEN

                              Criminal Court for Davidson County
                                         No. 3150



                                 No. M2001-02516-CCA-R3-CO



                                   ORDER - Filed June 13, 2002


         The petitioner appeals pro se from the Davidson County Criminal Court’s denying him
habeas corpus relief from his three 1999 convictions for the sale or delivery of more than one-half
gram of crack cocaine for which he received an effective sentence of twenty-four years. The
petitioner contends that the convictions are void because the presentment “does not charge the overt
act, offense of knowingly possession with intent to sell or deliver a Schedule II controlled substance,
and nor, does it charge, knowingly possessed a Schedule II controlled substance, exceeding one-half
gram.” He also asserts that evidence “seized and manufactured through an informant, after-the-fact,
through inducement” is insufficient to show probable cause in Tennessee. The trial court denied
relief.

       The record reflects that in each of the three counts, the presentment alleges that the petitioner
knowingly sold or delivered crack cocaine in an amount over one-half of a gram. He was convicted
as charged. The presentment was not required to allege possession for a charge of sale or delivery.
Relative to the petitioner’s claim that evidence was manufactured, the allegations fail to state a
ground for which habeas corpus relief may be available.

       After consideration of the record, the briefs, and the law governing the issues presented, we
conclude that no error of law exists that would require a reversal and that no precedential value
would be derived from rendering an opinion. Therefore, we hereby ORDER that the judgment of
the trial court is affirmed pursuant to Rule 20, Tenn. Ct. Crim. App. R. It appearing that the
petitioner is indigent, costs are taxed to the State of Tennessee.


                                                   ___________________________________
                                                   JOSEPH M. TIPTON, JUDGE




                                                   JOE G. RILEY, JUDGE




                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -2-